DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 20.
Pending: 1-20. 
IDS
Applicant’s IDS(s) submitted on 01/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are KHALILI (US 20140124882 A1) and MORIYAMA (US 8981505 B2).
KHALILI discloses MEJs having improved read-write characteristics. In one embodiment, an MEJ includes: ferromagnetic fixed and free layers, a dielectric layer interposed between the ferromagnetic layers, and an additional dielectric layer proximate the free layer, where the fixed layer is magnetically polarized in a first direction, where the free layer has a first easy axis that is aligned with the first direction, and where the MEJ is configured such that when subject to a potential difference, the magnetic anisotropy of the free layer is altered such that the relative strength of the magnetic anisotropy along a second easy axis that is orthogonal to the first easy axis, compared to the strength of the magnetic anisotropy along the first easy axis, is magnified 
MORIYAMA discloses MTJ devices with a discontinuous Mg or Mg alloy layer having a thickness from 1 to 3 Angstroms between a free layer and a capping layer in a bottom spin valve configuration. It is believed the discontinuous Mg layer serves to block conductive material in the capping layer from diffusing through the free layer and into the tunnel barrier layer thereby preventing the formation of conductive channels that function as electrical shunts within the insulation matrix of the tunnel barrier. As a result, the "low tail" percentage in a plot of magnetoresistive ratio vs Rp is minimized which means the number of high performance MTJ elements in a MTJ array is significantly increased, especially when a high temperature anneal is included in the MTJ fabrication process. The discontinuous layer is formed by a low power physical vapor deposition process.
 
Re: Independent Claim 1 (and dependent claim(s) 2-19), there is no teaching or suggestion in the prior art of record to provide:
at least one layer stack located between the fixed magnetization structure and the second electrode and comprising a respective spacer dielectric layer and a respective additional reference layer including a respective ferromagnetic material having perpendicular magnetic anisotropy; and
a magnetic tunnel junction located between the at least one layer stack and the second electrode. the magnetic tunnel junction comprising a reference layer, a free layer, and a nonmagnetic tunnel barrier layer located between the reference layer and the free layer, and the reference layer being more proximal to the at least one layer stack than the free layer is to the at least one layer stack.

Re: Independent Claim 20, there is no teaching or suggestion in the prior art of record to provide:

at least one nonmagnetic metal dust layer located between the nonmagnetic tunnel barrier layer and a respective one of the free layer and the reference layer, and consisting essentially of at least one elemental metal selected from Ir, Pd, Mg, Pt, W, Ta, Hf, Pd, Ru, or Rh;
wherein the memory device comprises at least three ferromagnetic-dielectric interfaces located between the first electrode and the second electrode.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov